Dewey, J.
The right of the selectmen of towns to lay out private ways for the use of individuals, or town ways for the use of the town, is wholly given by statute; and unless their proceedings are authorized by the statute, they are invalid. Gen. Sts. c. 43. We are not aware of any provision for the location of a way for use a portion of the year only; much less a way “to be used only during the time of sleighing.” Such a laying out of a way, being objectionable as a basis for assessing damages, and unwarranted by law, is of no validity, and the owner of the land through which it is located may so treat it.
In case a private or town way has been illegally located by the action of the selectmen, and approved of by the town, no certiorari is necessary to quash the proceedings, but the owner of the land may resort to his action of. trespass against those who enter upon his land and use such way against his consent.
The other questions raised in this case it is unnecessary to consider. Judgment for the plaintiff.